


109 HR 5607 IH: Volunteer Firefighter and Emergency

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5607
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Mr. Kuhl of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  $2,000 refundable credit for individuals who are active members of volunteer
		  firefighting and emergency medical service organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter and Emergency
			 Medical Service Incentive Act of 2006.
		2.Refundable credit
			 for active members of volunteer firefighting and emergency medical service
			 organizations
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Active members
				of volunteer firefighting and emergency medical service
				organizationsIn the case of
				an individual who, at all times during the taxable year, is an active member
				(including regular part-time service) of a qualified volunteer fire department
				(as defined in section 150(e)), there shall be allowed as a credit against the
				tax imposed by this subtitle the amount of
				$2,000.
					.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 36 after section 35.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
					
						
							Sec. 36. Active members of volunteer
				firefighting and emergency medical service organizations.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
